Appellee recovered judgment against appellant for that appellant's conductor ejected appellee from a train. Appellee had no ticket, though he boarded the train at a station where a ticket office was maintained, and was ejected because he refused to pay an excess charge of 15 cents authorized and required by the rules of appellant in case the passenger fails to present a ticket.
Appellee's complaint, alleging all other circumstances of his case in great detail, alleged that at Parrish, the station at which he boarded the train, he was not "afforded an opportunity to buy a ticket," and the ground of demurrer now insisted upon is that the allegation should have been that he was not afforded a "reasonable opportunity."
Appellant had the right to adopt and enforce a regulation exacting an extra charge in case of the passenger's failure to purchase a ticket, provided it afforded the passenger a reasonable opportunity to purchase a ticket. L.  N. R. Co. v. Harper, 203 Ala. 400, 83 So. 142. Construing his complaint against appellee (plaintiff) on demurrer, by the allegation shown he assumed an unnecessary burden of proof, and of this appellant is not in a position to complain.
Appellant's further contention along the same line is that on the evidence appellee failed to make a seasonable effort to purchase a ticket within the reasonable time afforded for that purpose on the occasion in question. The substance of the evidence was that appellee attempted during 7 or 8 minutes before defendant's train pulled away from the station to buy a ticket, but that, owing to the crowd of prospective passengers ahead of him awaiting their turn at the ticket window, he was unable to get a ticket. How long the window had been open for the sale of tickets does not appear; it does not appear, therefore, that had appellee presented himself seasonably at the window he would have been able to purchase a ticket, or, to state the proposition in another form, it was not made to appear that, had the ticket window been open for a reasonable time for the sale of tickets, the crowd ahead of appellee would not have been out of the way. In order to justify its exaction of the extra charge the burden was on appellant to show that it afforded prospective passengers a reasonable opportunity to purchase tickets. This it failed to show. Nor can the conductor be excused — and so, through him, appellant — on the ground that he was ignorant whether appellee had had reasonable opportunity to purchase a ticket. For the purpose in hand the conductor was appellant's alter ego, bound to know whatever appellant through its other agents knew. L.  N. R. Co. v. Harper, supra. The general affirmative charge requested by appellant was therefore well refused.
In its motion for a new trial appellant assigned as ground, among other things, that the damages assessed were excessive. *Page 218 
This motion was filed April 16, 1923, less than 30 days after judgment. But at that time no order was made as to the future date of its hearing, and without intervening order it was submitted to the court and overruled May 18, 1923. By this hiatus of 30 days the court lost its power to deal with the motion. Ex parte Margart, 207 Ala. 604, 93 So. 505; Mt. Vernon Mills v. Judges, 200 Ala. 168, 75 So. 916.
We find no error.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER. JJ., concur.